Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 04/23/2020 in reply to the Office action of 01/27/2020 has been entered. The response to Rule 105 Information request has been considered. Claims 1-32 are pending. 
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a plant/seed having all of the morphological and physiological characteristics of the plant of inbred corn line KW9Q0906. The closest prior art is inbred corn line I113752 of Lubick, Daniel (US 7,525, 027 B2). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662